          Case 3:18-cv-00437-HZ       Document 155          Filed 02/05/21   Page 1 of 5




JEAN E. WILLIAMS, Deputy Assistant Attorney General
SETH M. BARSKY, Section Chief
S. JAY GOVINDAN, Assistant Section Chief
MICHAEL R. EITEL, Senior Trial Attorney
KAITLYN POIRIER, Trial Attorney (TN Bar # 034394)
U.S. Department of Justice
Environment & Natural Resources Division
Wildlife & Marine Resources Section
Ben Franklin Station, P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 307-6623
Facsimile: (202) 305-0275
Email: kaitlyn.poirier@usdoj.gov; michael.eitel@usdoj.gov

Attorneys for Federal Defendants


                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF OREGON
                                   PORTLAND DIVISION

NORTHWEST ENVIRONMENTAL                             Case No.: 3:18-cv-00437-HZ
DEFENSE CENTER, et al.
                                                    SECOND DECLARATION OF
                                                    SEAN ASKELSON
        Plaintiffs,

                 v.

U.S. ARMY CORPS OF ENGINEERS, et al.

        Defendants,

and

CITY OF SALEM and MARION COUNTY,

        Defendant-Intervenors.




Second Declaration of Sean Askelson - 1
         Case 3:18-cv-00437-HZ           Document 155        Filed 02/05/21      Page 2 of 5




I, Sean Askelson, declare and state as follows:

        1.      I work for the U.S. Army Corps of Engineers (“Corps”), Portland District,

Engineering and Construction Division as the Chief, Hydraulics and Hydrology Branch. I have been

in this position since March 2019. I am responsible for supervising all activities of the Hydraulics

and Hydrology Branch. Among other sections, I supervise and coordinate, through the section chief,

the activities of the Dam and Levee Safety Section. The Dam and Levee Safety Section is

responsible for performing dam and levee safety inspections and management of the District’s dam

and levee safety, including for the 13 dams comprising the Willamette Valley Project.

        2.      Dr. Tullos inquired whether the Corps has records of the conditions of the

regulating outlets (“ROs”) at Detroit, Cougar, Lookout Point, and Fall Creek dams and whether

inspection reports for the gates can be made available. The Corps identified the following

documents regarding the conditions of the ROs at the named projects:

                a.      Detroit Dam (3 documents):

                        i.      2016 Periodic Inspection Report. This document contains excerpts

                pertaining to the ROs from a periodic inspection report for Detroit Dam. It provides

                background and a summary of the condition of the ROs, spillway components, and

                stilling basin at the time of the inspection. It includes photos and drawings of

                operational components.

                        ii.     2017 Regulating Outlet Gate Assessments Appendix D – Detroit.

                This document contains photos and drawings of structural, mechanical, and electrical

                components (including complete schematics of the mechanical and electrical

                systems) of the ROs, identifies fracture critical elements, describes operational use,

                and provides an assessment of the condition at the time of the report. It also




Second Declaration of Sean Askelson - 2
        Case 3:18-cv-00437-HZ          Document 155           Filed 02/05/21    Page 3 of 5




              includes consideration of failure modes and impacts of failure on downstream

              flooding and other Corps missions.

                      iii.    2020 Upper RO Inspection Trip Report. This document summarizes

              observations from inspection of the upper ROs. It includes photos of gates and

              conduits and describes primary dam safety concerns.

              b.      Cougar Dam (3 documents):

                      i.      2012 RO Stilling Basin Inspection Report. This document

              summarizes the condition of the stilling basin as of the date of the report and

              includes images.

                      ii.     2017 Periodic Inspection Report. This document contains excerpts

              pertaining to the RO from a periodic inspection report for Cougar Dam. It provides

              background and a summary of the condition of the RO, spillway components, and

              stilling basin at the time of the inspection.

                      iii.    2018 RO Inspection Trip Report. This document summarizes

              observations from inspection of the RO. It describes the condition of the RO

              conduits, bulkhead, and service and emergency gates and provides recommendations

              for maintenance actions. It includes photos of RO components.

              c.      Lookout Point Dam (3 documents):

                      i.      2017 Regulating Outlet Gate Assessments Appendix I – Lookout

              Point. This document contains photos and drawings of structural, mechanical, and

              electrical components (including complete schematics of the mechanical and

              electrical systems) of the ROs, identifies fracture critical elements, describes

              operational use, and provides an assessment of the condition at the time of the




Second Declaration of Sean Askelson - 3
         Case 3:18-cv-00437-HZ          Document 155         Filed 02/05/21      Page 4 of 5




                report. It also includes consideration of failure modes and impacts of failure on

                downstream flooding and other Corps missions.

                        ii.     2019 RO Inspection Trip Report. This document summarizes

                observations from inspection of the ROs. It describes the condition of the RO

                conduits, bulkhead, and service and emergency gates and provides recommendations

                for maintenance actions. It includes photos of RO components.

                        iii.    2019 Periodic Inspection Report. This document contains excerpts

                pertaining to the ROs from a periodic inspection report for Lookout Point Dam. It

                provides background and a summary of the condition of the ROs and spillway

                components at the time of the inspection. It includes photos and drawings of

                operational components. It also describes remote operations from the powerhouse.

                d.      Fall Creek Dam (2 documents):

                        i.      2019 RO and Stilling Basin Inspection Trip Report. This document

                summarizes observations from inspection of the ROs and stilling basin. It describes

                the condition of the ROs and stilling basin and provides recommendations for

                maintenance actions. It includes photos and drawings of ROs and spillway

                components.

                        ii.     2019 Periodic Inspection Report. This document contains excepts

                pertaining to the ROs from a periodic inspection report for Fall Creek Dam. It

                provides background and a summary of the condition of the ROs and spillway

                components at the time of the inspection. It includes photos and drawings of RO

                and spillway components.

        3.      The Corps does not make the identified reports available to the public because they

contain sensitive information about critical infrastructure. The reports include detailed descriptions,



Second Declaration of Sean Askelson - 4
          Case 3:18-cv-00437-HZ            Document 155          Filed 02/05/21       Page 5 of 5




drawings, and photos of the Corps’ dams and their components, including the ROs, spillways, and

stilling basins, their capabilities, reliability, and vulnerabilities (including failure modes), and the

consequences of system failure. Aggregated with other information, the information contained in

these reports could potentially be exploited by malignant actors to disrupt operation of the system or

cause partial or complete system failure. If successful, such action could cause substantial life and

property loss in downstream communities due to flooding and result in significant impacts to

populations that rely upon the continued operation of the Willamette Valley Project for flood risk

mitigation, water supply, and power supply.


I declare under penalty of perjury that the foregoing is true and correct. Executed on February 3,
2021 in Portland, Oregon.
                                          ASKELSON.SEA Digitally   signed by
                                                           ASKELSON.SEAN.K.1239627800

                                          N.K.1239627800 Date:   2021.02.03 12:09:48
                                          _________________________________
                                                           -08'00'

                                          Sean Askelson




Second Declaration of Sean Askelson - 5
